DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamiyama (5698056).  The reference to Kamiyama discloses the recited duct liner (col 1, lines 6-9)  for a curvilinear duct (col 1, lines 11-19 discuss pipe systems to be lined which are provided with curves therefor such are considered curvilinear ducts), the duct liner is made of fiberglass materials which are known to be materials used for insulation therefore such is considered to teach a duct liner insulation (col 4, lines 46-57 set forth the materials; if it required for evidence that such have insulative properties and are used as duct insulation as well then see the 103 rejection below with a teaching reference this is known) comprising, an insulation layer (insulation for the reasons above, where either layers 2 or 8 can be considered the insulation layer interchangeably depending on how the liner is considered, either before or after inverting) configured to line an interior .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas (7220470).  The reference to Kamiyama discloses the recited structure above with the exception of specifically calling the fiberglass layers insulation layers, even when provided with plastic . 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas as applied to claims 28-29 above, and further in view of Matthews (5953818).  The reference to Kamiyama as modified discloses all of the recited structure with the exception of forming the duct with a flat oval cross sectional configuration.  The reference to Matthews discloses that it is old and well known in the art to form ducts of various cross sectional configurations including round (fig 2) and a flat oval (fig 5) where such can be provide with insulation liners which can have round or flat oval shapes (col 6, lines 5-14 for flat oval; col 5, lines 33-50 describe insulation used as liners).  It would have been obvious to one skilled in the art to modify the duct of Kamiyama as modified to be of any known shape such as flat oval as suggested by Matthews where such teaches that flat ovals are equivalent to round shaped ducts, and by being able to utilize a liner in an flat oval would increase the usefulness of the liner in Kamiyama as modified by providing other ducts to be lined when desired.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Matthews (5953818).  The reference to Kamiyama discloses all of the recited structure with the exception of forming the duct with a flat oval cross sectional configuration.  The reference to Matthews discloses that it is old and well known in the art to form ducts of various cross sectional configurations .

Claims 1-3, 5-16, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas (7220470) and Driver (2007/0209726).  The reference to Kamiyama discloses the recited structure above with the exception of specifically calling the fiberglass layers insulation layers, even when provided with plastic embedded materials.  The reference to Toas discloses that it is old and well known in the art to form an insulation layer for use with a duct of a layer 12 formed of glass fibers which are organic or inorganic and non-woven, including having material adhered to them are known to have insulation properties or are known as insulation materials (col 3, lines 23-52).  It would have been obvious to one skilled in the art to modify the use of the materials of the liner in Kamiyama to be insulation materials as such are known uses for the glass fibers of the layers in Kamiyama as suggested by Toas even if such is provided with some sort of adhesive material adhered to the fibers, where such teaches another possible use for the liner of Kamiyama such as providing insulation properties to a pipe to retain temperature as such would increase its usefulness.   The reference to Kamiyama also fails to disclose the new claim language directed to the elastically deformable layer being positioned within the insulation layer both prior to installation and after installation, however, this essentially would be true of a liner system that was put in place using a pull-in type method instead of an inverted/everted type of installation.  The reference to Driver discloses that it is old and well known in the art when lining pipes, that liners are routinely installed by one of two methods either an .  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas and Driver as applied to claims 1-3, 5-16, and 31 above, and further in view of Matthews (5953818).  The reference to Kamiyama as modified discloses all of the recited structure with the exception of forming the duct with a flat oval cross sectional configuration.  The reference to Matthews discloses that it is old and well known in the art to form ducts of various cross sectional configurations including round (fig 2) and a flat oval (fig 5) where such can be provide with insulation liners which can have round or flat oval shapes (col 6, lines 5-14 for flat oval; col 5, lines 33-50 describe insulation used as liners).  It would have been obvious to one skilled in the art to modify the duct of Kamiyama as modified to be of any known shape such as flat oval as suggested by Matthews where such teaches that flat ovals .

Claims 1-3, 5-16, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Toas (7220470) and Rodriguez (5934332).  The reference to Kamiyama discloses the recited structure above with the exception of specifically calling the fiberglass layers insulation layers, even when provided with plastic embedded materials, and that the elastically deformable layer is movable to a collapsed position from an expanded position in response to force although this is considered to be naturally the way the liner in Kamiyama could be formed in the folded shape (it should also be noted that this amounts to basically a method of forming the elastically deformable layer and would hold little patentable weight in an article claim until evidence is provided that the method materially changes the final product).  The reference to Toas discloses that it is old and well known in the art to form an insulation layer for use with a duct of a layer 12 formed of glass fibers which are organic or inorganic and non-woven, including having material adhered to them are known to have insulation properties or are known as insulation materials (col 3, lines 23-52).  It would have been obvious to one skilled in the art to modify the use of the materials of the liner in Kamiyama to be insulation materials as such are known uses for the glass fibers of the layers in Kamiyama as suggested by Toas even if such is provided with some sort of adhesive material adhered to the fibers, where such teaches another possible use for the liner of Kamiyama such as providing insulation properties to a pipe to retain temperature as such would increase its usefulness.   The reference to Rodriguez discloses that it is old and well known to form pipe liners in expanded states and collapsing it, then allowing it to return to the expanded position when force is released (col 4, discusses folding the liner in lines 1-19 which would naturally mean that an expanded liner is collapsed by force to the folded state; and col 5, lines 39-63 discusses allowing it to expand where naturally the force is released by this time and the .  

Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed to Kamiyama as it applies to claims 1-3 and 5-16, such are moot in light of the rejection above which has an additional reference teaching the subject matter Kamiyama now lacks due to the amendment.  With respect to claims 28 and 29 the transition phrase “consisting essentially of” is generally treated the same as “comprising” until such time applicants meet their burden of proof that the steps of the claim would materially change the basic novel characteristics of the invention.  Applicants have provided some arguments but such do not appear to be provided along with evidence support their position.  Essentially applicants arguments are all directed to specific design and desired function of the liner, however, none of this is claimed structure and directed to the actual basic characteristics of the invention but rather are far more detailed than the claim language supports.  Therefore, these arguments to flow efficiency, specific use and flow characteristics are not actual claimed characteristics nor are the characteristics of the liner itself but rather just uses for the liner which are not supported in the claim language.  It is therefore considered that Kamiyama teaches at least the claimed structure and the additional layers provided for additional strength would not materially affect the basic characteristics of the invention, nor would providing a seam, therefore the claim is still found to be anticipated by Kamiyama and the rejection still .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Burkes, Kilpert, Atwell, Endo, Heisey, and Kamiyama 338 disclosing state of the art insulations and liners.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH